Lumpkin, Justice.
1. The practice is well settled in this State, that when exceptions pendente lite to any ruling or decision of the trial court are filed, the same will not be considered or passed upon by the Supreme Court unless there is an assignment of error thereon. Under section 4250 of the code, this may be done in the Supreme Court after a case reaches here. It would answer the same purpose to make such assignment in the main bill of exceptions by which the case is brought to this court.
2. Under the facts summarized in the second headnote, the accused was, under the provisions of section 4587 of the code, properly convicted of the offense of being a cheat and swindler. According to that section, if any person, by falsely representing his wealth, obtains *309a credit, and thus defrauds another person of anything of value, he shall be deemed guilty of this offense. The word “wealth,” as used in this section, does not import a great fortune or vast possessions, as is frequently implied from its ordinary use; but its real meaning is the possession or ownership of such means or property as would reasonably entitle one to expect and receive the credit he seeks to obtain. Indeed, this word is at last a mere relative term. Among millionaires, a man worth only a hundred thousand dollars is poor indeed; while in some localities, a man worth five thousand dollars over and above all his liabilities would be considered a very wealthy citizen. In principle, and very properly, this section applies to one who, by falsely pretending and representing that he owns or has earned and will receive something of value which he neither owns nor is entitled to, thus defrauds another of his property, whether the amount involved be large or small. See Hathcock v. State, 88 Ga. 91, and the authorities there cited. Judgment affirmed.